Order entered January 16, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-01291-CR

                          EX PARTE TONY YUAN LI, Appellant


                      On Appeal from the County Court at Law No. 5
                                  Collin County, Texas
                          Trial Court Cause No. 005-80387-2013

                                          ORDER
       The Court GRANTS appellant’s motion to extend time for filing appellant’s motion for

rehearing and motion for en banc reconsideration.

       We ORDER appellant to file his motion for rehearing and motion for en banc

reconsideration within FIFTEEN (15) DAYS from the date of this order.


                                                     /s/   MOLLY FRANCIS
                                                           JUSTICE